DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-9 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Eric Grabski on 18 February 2021.
The application has been amended as follows: 
Specification
p. 3, line 7: “exchanger with a first surface which is suitable for transferring ”
p. 7, lines 7-9: “with a first surface suitable for transferring the condensation heat into the surroundings. The condensation heat may be transferred away into the surroundings by means of ambient air.”
Claim 2
Lines 3-5: “heat exchanger with a first surface configured for transferring a condensation heat out of the pressure vessel into the surroundings.”

Reasons for Allowance
Claims 1-9 are allowed.

A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-9. The concept of a device for extracting water from a humid gas mixture at a first temperature, the device comprising a compressor device for compressing operable to compress the gas mixture from a first pressure to a second pressure at which the dew point of the gas mixture lies above the first temperature; a pressure vessel for receiving the gas mixture at the second pressure and condensing out a first fraction of the water from the gas mixture; a pressure exchanger operable to transfer the second pressure from the gas mixture after removing the first fraction of water to a fresh feed of the gas mixture; and lines connecting the pressure exchanger and the pressure vessel in such a way that the fresh feed at the second pressure can be guided from the pressure exchanger into the pressure vessel, and the gas mixture with the reduced water content can be guided from the pressure vessel into the pressure exchanger (claim 1) is considered to define patentable subject matter over the prior art.
Likewise, the concept of a method for extracting water from a gas mixture at a first temperature, the method comprising compressing the gas mixture from a first pressure to a second pressure at which the a dew point of the gas mixture lies above the first temperature; delivering the gas mixture at the second pressure into a pressure vessel; condensing out a first fraction of the water from the gas mixture at the second pressure in the pressure vessel; delivering the gas mixture with reduced water content at the second pressure into a pressure exchanger; transferring the second pressure from the gas mixture with reduced water content to a fresh feed of the gas mixture in the pressure exchanger; and guiding the fresh feed of the gas mixture at the second pressure into the pressure vessel (claim 5) is considered to define patentable subject matter over the prior art.
The device and method provide a means for extracting water from a humid gas mixture that operates significantly more efficiently than systems operating with a turbine or generator (p. 6, “Up 
The closest prior art is regarded to be Maldague (US 4,860,547), which discloses a thermodynamic separator 13 (i.e. a device) which sucks in a moist air via duct 12 (i.e. a gas mixture) (Fig. 2; col. 5, lines 55-57), a wave pressure exchanger 26 (col. 6, line 5), and an aerodynamic separator 29 (i.e. a pressure vessel) which produces a diverted stream 15 of cold water (i.e. a first fraction of the water) (col. 5, lines 62-63; col. 6, lines 35-37). However, most air at 12 enters the pressure exchanger 26 at a port 27 and leaves at a port 28 at a lower pressure (col. 6, lines 3-8), so the pressure vessel/aerodynamic separator cannot be said to receive the gas mixture at a compressed second pressure, and there is no fresh feed, so the wave pressure exchanger is not operable to transfer the second pressure from the gas mixture after removing the first fraction of water to a fresh feed of the gas mixture, and no suggestion is made that such a configuration should be considered because the wave pressure exchanger and the aerodynamic separator are disposed in a reversed configuration relative to the humid gas stream flow direction as claimed.
Other related prior art, Bao et al. (CN204212217U) discloses an air water maker for condensing water from air (i.e. a humid gas mixture) ([0002], [0012]) comprising a compressor 1 ([0022]) which passes compressed ambient air to a steam condenser from which water is separated in a gas-water separator 3 (i.e. a pressure vessel) ([0023]) and an air expander 8 that is connected to the compressor 1 by a transmission shaft 1-1 which drives the compressor by the expansion of air, along with a motor 6 ([0024]). Therefore, the compressor and air expander system can be regarded as a type of pressure exchanger. However, given this interpretation, Bao does not teach or suggest a separate compressor, and the skilled practitioner would have found no suggest in Bao that a fresh feed of the gas mixture should be provided, so the “pressure exchanger” system of Bao would not be obviously modified to 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772